                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

LENNY CAIN,                                                        :

                               Petitioner                          :
                                                                         CIVIL ACTION NO. 3:17-0105
                     v.                                            :
                                                                                    (Judge Mannion)
Warden SPAULDING, et al.,                                          :

                                                                   :
                               Respondent

                                                             ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.                   Petitioner’s motion for reconsideration of
                               the Court’s March 5, 2018, Memorandum
                               and Order dismissing the above
                               captioned action for Petitioner’s failure to
                               exhaust administrative remedies (Doc.
                               13), is DENIED.

          2.                   Petitioner’s motion for an immediate
                               status conference (Doc. 21) is
                               DISMISSED as MOOT.



                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Dated: October 3, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-0105-01-ORDER-wpd.wpd
